Citation Nr: 0122078
Decision Date: 07/23/01	Archive Date: 09/12/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  94-39 310	)	DATE JUL 23, 2001
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to May 1967.  This matter comes to the Board of Veterans Appeals (Board) on appeal from a June 1993 decision by the RO.

By a decision entered in February 1969, the RO denied service connection for a "nervous condition."  The Board notes, however, that the record did not contain a diagnosis of PTSD at that time.  Nor was service connection for PTSD specifically considered by the RO.  Consequently, it is the Boards conclusion that the current claim for service connection for PTSD is most properly viewed as a new claim, separate and distinct from the claim that was adjudicated in 1969.  Thus, it is not subject to the requirements pertaining to the reopening of previously denied claims.  See 38 C.F.R. §§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000).


REMAND

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new law applies to all claims filed on or after the date of the laws enactment, as well as to claims filed before the date of the laws enactment, and not yet finally adjudicated as of that date.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).

The new law contains revised notice provisions, and additional requirements pertaining to VAs duty to assist.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In the present case, it appears that the RO has not yet considered the veterans claim in the context of the new law.  Consequently, in order to ensure the veteran due process of law, and to avoid the possibility of prejudice, the Board will remand the claim to the RO.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

On remand, the RO should undertake any action deemed necessary to ensure that the requirements of the new law have been satisfied.  That action should include, among other things, ensuring that all relevant records of private and VA treatment have been associated with the file.  The action should also include contacting the service department for purposes of assisting the veteran in corroborating his claimed stressors, and affording him thorough psychological and psychiatric evaluations for purposes of clarifying whether he has PTSD related to an in-service stressor.  38 C.F.R. § 19.9 (2000).

This case is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder and ensure that all notification and development required by the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, is completed.  Development should include, among other things, ensuring that all relevant records of private and VA treatment have been associated with the file, to include relevant records from Dr. Jeffrey Fine and Dr. Cademan of New York, New York; from Brooklyn Kings County Hospital in New York, New York; from Mental Health Services, the Arecibo Veterans Center, and the Arecibo Community Health Center in Arecibo, Puerto Rico; and from the VA facilities in Arecibo, Rio Piedras, and San Juan, Puerto Rico, and New York, New York.

2.  As part of the development required under the new law, the RO should contact the veteran and again ask him to provide as much additional detail as possible regarding each of his claimed PTSD stressors, including dates, times, locations, units of assignment, names of others who were involved, and the specifics of each event experienced.  The RO should also notify him that it would be helpful for him to obtain and submit evidence which would serve to corroborate his stressors, such as statements from other servicemen who witnessed the claimed events.

3.  The RO should send copies of the veterans service personnel records, and copies of any documents in which he has described his claimed stressors, to the appropriate office of the service department for corroboration.  The service department should be asked to conduct research to determine whether any of the stressors can be verified, and should also be asked to provide as much information as possible about the veteran or his unit having engaged in combat.  The service department should further be asked to indicate whether any additional information is required of the veteran to conduct its research and, if so, he should be asked to provide the additional information.

4.  The RO should request the veteran to provide information about his occupational history:  the jobs he has held and the dates he was employed, his duties, whether the position required sea duty, and the name and address of his employers.  Of note is the discrepancy between the December 2000 VA examination report, which reflects a history of working in the merchant marine for 22 years, and the veterans December 1994 testimony before the RO hearing officer, in which he stated he had worked for the merchant marine for only seven years and terminated the position in 1989.

5.  After the foregoing development has been completed, the RO should arrange to have the veteran examined by a psychologist.  The psychologist should examine the veteran and conduct psychological testing, with appropriate subscales, to determine whether the veteran has PTSD.

6.  After psychological testing has been completed, the RO should arrange to have the veteran examined by a psychiatrist.  The psychiatrist should be asked to review the claims folder, including the results of psychological testing, examine the veteran, and provide an opinion as to whether the veteran has symptomatology that meets the diagnostic criteria for PTSD.  If it is the examiners conclusion that the veteran has PTSD, the examiner should indicate which of the veterans alleged stressors are of sufficient severity as to reasonably result in PTSD.

7.  After all required notification and development has been completed, the RO should take adjudicatory action on the claim of service connection for PTSD.  If the benefit sought is denied, a supplemental statement of the case (SSOC) should be issued.

After the veteran and his representative have been given an opportunity to respond to the SSOC, the claims folder should be returned to this Board for further appellate review.  No action is required by the veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (known as the United States Court of Veterans Appeals prior to March 1, 1999) (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory Notes).  In addition, the Veterans Benefits Administrations Adjudication Procedure Manual, M21-1, Part IV, directs ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DAVID A. BRENNINGMEYER
	Acting Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2000).
